DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on April 07, 2022, in which claim 1 is represented for examination.

Information Disclosure Statement
The information disclosure statement filed on April 07, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, It has been placed in the application file, but the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, claim 1 directed to a method falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Each limitation of claim 1 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
The limitation of “determining”, which specifically reads “determining a type of persistency adapter to be provided in response to the first persistency adapter request, including: determining that an environment of the consumer is configured to interface with the first object store”, in claim 1, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, but for the language, “determining”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper.
The limitation of “determining”, which specifically reads “determining that the first persistency adapter class is associated with the first object store” in claim 1, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, but for the language, “determining”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements “providing a persistency factory object that is configured to provide access to multiple types of persistency adapters, wherein each type of persistency adapter is configured to interface with a particular object store, and wherein the multiple types of persistency adapters include a first persistency adapter class configured to interface with a first object store; receiving a first persistency adapter request from a consumer for a persistency adapter; providing, to the consumer and in response to the first persistency adapter request, a first run-time reference to a first persistency adapter instance of the first persistency adapter class; receiving, at the first persistency adapter instance, a first object store operation request to perform a first object store operation, wherein the first object store operation request is submitted by the consumer using the provided first run-time reference; and interfacing, by the first persistency adapter instance, with the first object store to fulfill the first object store operation request”. The limitations “providing a persistency factory object that is configured to provide access to multiple types of persistency adapters, wherein each type of persistency adapter is configured to interface with a particular object store, and wherein the multiple types of persistency adapters include a first persistency adapter class configured to interface with a first object store; receiving a first persistency adapter request from a consumer for a persistency adapter; providing, to the consumer and in response to the first persistency adapter request, a first run-time reference to a first persistency adapter instance of the first persistency adapter class; receiving, at the first persistency adapter instance, a first object store operation request to perform a first object store operation, wherein the first object store operation request is submitted by the consumer using the provided first run-time reference”, amount to data gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The limitation “interfacing, by the first persistency adapter instance, with the first object store to fulfill the first object store operation request”, represents an extra solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data (See MPEP 206.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed 1n a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAPE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93). The claim is not patent eligible.
Looking at the element as a combination, the additional elements do not add anything more the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,301,498. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application substantially recites all the limitations of claim 1 of the US Patent, except the recited limitations “receiving, at the persistency factory object, a second persistency adapter request from the consumer for a persistency adapter; determining that the environment of the consumer has been changed to use a second object store that is different from the first object store; determining that a second persistency adapter class is associated with the second object store; and providing, by the persistency factory object, a second run-time reference to a second persistency adapter instance of the second persistency adapter class to the consumer in response to the second persistency adapter request”. Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the claim 1 of the instant application to receive, at the persistency factory object, a second persistency adapter request from the consumer for a persistency adapter; determine that the environment of the consumer has been changed to use a second object store that is different from the first object store; determine that a second persistency adapter class is associated with the second object store; and provide, by the persistency factory object, a second run-time reference to a second persistency adapter instance of the second persistency adapter class to the consumer in response to the second persistency adapter request in order to provide the user with an efficient and user-friendly presentation of business data provided by or communicated within the system. Note such deviation would have not interface with the functionality of the claim that are already patented, and would achieve the same end result and efficiently present the results to the user visually.
Please, the comparison table below, provides the user with an efficient and user-friendly presentation of business data provided by or communicated within the system 
Application
Patent
1. A computer-implemented method, the method comprising:
providing a persistency factory object that is configured to provide access to multiple types of persistency adapters, wherein each type of persistency adapter is configured to interface with a particular object store, and wherein the multiple types of persistency adapters include a first persistency adapter class configured to interface with a first object store;
receiving a first persistency adapter request from a consumer for a persistency adapter;
determining a type of persistency adapter to be provided in response to the first persistency adapter request, including:
determining that an environment of the consumer is configured to interface with the first object store; and
determining that the first persistency adapter class is associated with the first object store;
providing, to the consumer and in response to the first persistency adapter request, a first run-time reference to a first persistency adapter instance of the first persistency adapter class;
receiving, at the first persistency adapter instance, a first object store operation request to perform a first object store operation, wherein the first object store operation request is submitted by the consumer using the provided first run-time reference; and
interfacing, by the first persistency adapter instance, with the first object store to fulfill the first object store operation request.
1. A computer-implemented method, the method comprising:
providing a reference to a persistency factory object to a consumer, wherein the persistency factory object is configured to provide access to multiple types of persistency adapters, wherein each type of persistency adapter is configured to interface with a particular object store, and wherein the multiple types of persistency adapters include a first persistency adapter class configured to interface with a first object store;
receiving, at the persistency factory object, a first persistency adapter request from the consumer for a persistency adapter;
determining a type of persistency adapter to be provided in response to the first persistency adapter request, including:
determining that an environment of the consumer is configured to interface with the first object store; and
determining that the first persistency adapter class is associated with the first object store;
providing, by the persistency factor object, to the consumer and in response to the first persistency adapter request, a first run-time reference to a first persistency adapter instance of the first persistency adapter class;
receiving, at the first persistency adapter instance, a first object store operation request to perform a first object store operation, wherein the first object store operation request is submitted by the consumer using the provided first run-time reference;
interfacing, by the first persistency adapter instance, with the first object store to fulfill the first object store operation request;
receiving, at the persistency factory object, a second persistency adapter request from the consumer for a persistency adapter;
determining that the environment of the consumer has been changed to use a second object store that is different from the first object store;
determining that a second persistency adapter class is associated with the second object store; and
providing, by the persistency factory object, a second run-time reference to a second persistency adapter instance of the second persistency adapter class to the consumer in response to the second persistency adapter request.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,355,407
US 20170046135 (involved in integrating an application with a plurality of persistence systems is described. The system includes a processor; and a memory comprising instructions configured to cause the processor to: receive, from a client, a request for access to an application, the application developed for a first persistent system, the application operational on a platform, the platform providing functionality of the first application for information on the first persistent system and information on a second persistent system; provide, to the client, instructions that when implemented cause a user interface to be dynamically generated in a browser of the client, the user interface for using the application; and provide a data model to translate input from and output to the user interface for use by the application).

US 8799723 (involved in logging and monitoring system is provided within the device with which the application(s) can interface to record event or error data).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        October 8, 2022